--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT

THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (the "Agreement") made as of the
24th day of September, 2009.

BETWEEN:

Maverick Minerals Corporation (the "Company") a Nevada corporation with an
address for business at 2501 Lansdowne Ave, Saskatoon, Saskatchewan, Canada, S7J
1H3

 



AND:

The Art Brokerage, Inc. (the "Subscriber"), a Nevada Corporation with an address
for business at 2245 N. Green Valley Pkwy, Ste. 429, Henderson, Nevada 89014

WHEREAS:

A.                        The Subscriber made unsecured loans totalling an
aggregate of $218,000 to the Company (the “Outstanding Amount”); and

B.                        The Subscriber has agreed to accept 4,360,000 shares
of the Company’s common stock at a deemed price of $0.05 per share (the
“Shares”), as payment of the Outstanding Amount pursuant to the terms and
conditions set forth in this Agreement.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.                        Interpretation

1.1                      In this Agreement, words importing the singular number
only shall include the plural and vice versa, words importing gender shall
include all genders and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

1.2                      Any reference to currency is to the currency of the
United States of America unless otherwise indicated.

2.                        Acknowledgement of Indebtedness

2.1                      The Company and the Subscriber acknowledge and agree
that the Company is indebted to the Subscriber in the amount of the Outstanding
Amount.

--------------------------------------------------------------------------------

- 2 -

3.                        Payment of Indebtedness

3.1                      As full and final payment of the Outstanding Amount,
the Company will on the Closing Date (as defined herein) issue to the Subscriber
the Shares, as fully paid and non-assessable, and the Subscriber will accept the
Shares as full and final payment of the Outstanding Amount.

4.                        Release

4.1                      The Subscriber hereby agrees that upon delivery of the
Shares by the Company in accordance with the provisions of this Agreement, the
Outstanding Amount will be fully satisfied and extinguished, and the Subscriber
will remise, release and forever discharge the Company and its respective
directors, officers, affiliates, employees, successors, solicitors, agents and
assigns from any and all obligations relating to the Outstanding Amount.

5.                        Documents Required from Subscriber

5.1                      The Subscriber must complete, sign and return to the
Company two (2) executed copies of this Agreement.

5.2                      The Subscriber must complete, sign and return to the
Company’s lawyers an executed copy of this Subscription Agreement, the
Accredited Investor Questionnaires attached hereto as Schedule A (the
“Questionnaires”) and any other schedules attached hereto or requested by the
Company, acting reasonably. These should be sent by courier to:

Clark Wilson LLP
800-885 W Georgia Street
Vancouver, B.C. Canada V6C 3H1
Telephone: 604.687.5700

5.3                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents, notices
and undertakings as may be required by regulatory authorities, stock exchanges
and applicable law.

6.                        Closing

6.1                      Closing of the offering of the Shares (the "Closing")
shall occur on or before September 30, 2009, or on such other date as may be
determined by the Company (the "Closing Date").

7.                        Acknowledgements of Subscriber

7.1                      The Subscriber acknowledges and agrees that:

  (a)

none of the Shares have been or will be registered under the Securities Act of
1933 (the “1933 Act”), or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons, as that
term is defined in Regulation S under the 1933 Act ("Regulation S"), except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
securities laws;


--------------------------------------------------------------------------------

- 3 -

  (b)

the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other applicable securities legislation;

        (c)

the Subscriber has received and carefully read this Agreement;

        (d)

the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company and such decision is based entirely upon a review
of any public information which has been filed by the Company with the
Securities and Exchange Commission ("SEC") in compliance, or intended
compliance, with applicable securities legislation;

        (e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
issuance of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable by the Company without unreasonable effort or
expense;

        (f)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:

       

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

        (g)

the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions;

        (h)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of common stock of the Company on the Financial Industry Regulatory
Authority's Over-the-Counter Bulletin Board;

        (i)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

        (j)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

        (k)

there is no government or other insurance covering any of the Shares;


--------------------------------------------------------------------------------

- 4 -

  (l)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company; and

        (m)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

8.                        Representations, Warranties and Covenants of the
Subscriber

8.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is a U.S. resident;

        (b)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

        (c)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

        (d)

the Subscriber: (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, (iii) is able to fend for itself in the
Subscription; (iv) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Securities and the Company; and (v) has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment;

        (e)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

        (f)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (g)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

        (h)

the Subscriber is an ‘accredited investor’ in the United States, as that term is
defined in Rule 501 of Regulation D, promulgated by the SEC under the 1933 Act;


--------------------------------------------------------------------------------

- 5 -

  (i)

by completing the Questionnaires, the Subscriber is representing and warranting
that it is an "accredited investor" as that term is defined in Regulation D of
the 1933 Act and National Instrument 45-106 - Prospectus and Registration
Exemptions;

          (j)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not with a view to, or for, resale, distribution or
fractionalisation thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in the Securities;

          (k)

the decision to execute this Subscription Agreement and purchase the Shares has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon the
Company’s public filings with the SEC.

          (l)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

          (m)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

          (n)

the Subscriber is not a broker or a dealer in securities, nor is the Subscriber
affiliated with any securities broker or dealer;

          (o)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

          (p)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

          (q)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company;

          (r)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

          (s)

no person has made to the Subscriber any written or oral representations,

          (i)

that any person will resell or repurchase any of the Shares,

          (ii)

that any person will refund the purchase price of any of the Shares,


--------------------------------------------------------------------------------

- 6 -

  (iii)

as to the future price or value of any of the Shares, or

        (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

8.2                      In this Agreement, the term "U.S. Person" shall have
the meaning ascribed thereto in Regulation S.

9.                        Acknowledgement and Waiver

9.1                      The Subscriber has acknowledged that the decision to
acquire the Shares was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Shares.

10.                      Representations and Warranties will be Relied Upon by
the Company

10.1                    The Subscriber acknowledges that the representations and
warranties contained herein and are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to acquire the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to acquire the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein and are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Subscriber on the
Closing Date and that they will survive the purchase by the Subscriber of Shares
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.

11.                      Resale Restrictions

11.1                    The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States. The Shares may not be offered
or sold in the United States unless registered in accordance with United States
federal securities laws and all applicable state and provincial securities laws
or exemptions from such registration requirements are available.

11.2                    The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Shares by the Subscriber
may be imposed by securities laws in addition to any restrictions referred to in
Section 11.1 above, and, in particular, the Subscriber acknowledges and agrees
that none of the Shares may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the Distribution Compliance Period.

12.                      Legending and Registration of Subject Shares

12.1                    The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

--------------------------------------------------------------------------------

- 7 -

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

12.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement. The Subscriber acknowledges
that the Shares are subject to resale restrictions in Saskatchewan and may not
be traded in Saskatchewan except as permitted by the Securities Act
(Saskatchewan) (the “Act”) and the rules made thereunder.

12.3                    Pursuant to National Instrument 45-102 – Resale of
Securities, as adopted by the Saskatchewan Financial Services Commission, a
subsequent trade in the Shares will be a distribution subject to the prospectus
and registration requirements of applicable Canadian securities legislation
(including the Act) unless certain conditions are met, which conditions include
a hold period (the "Canadian Hold Period") that shall have elapsed from the date
on which the Shares were issued to the Subscriber and, during the currency of
the Canadian Hold Period, any certificate representing the Shares is to be
imprinted with a restrictive legend (the "Canadian Legend").

12.4                    By executing and delivering this Agreement, the
Subscriber will have directed the Company not to include the Canadian Legend on
any certificates representing the Shares to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
National Instrument 45-102, and any subsequent trade in any of the Shares during
or after the Canadian Hold Period will be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

12.5                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

13.                      Collection of Personal Information

13.1                    The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber's personal information for the
purpose of fulfilling this Agreement and completing this offering. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, and (c) any of the
other parties involved in this offering, including legal counsel, and may be
included in record books in connection with this offering. By executing this
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as

--------------------------------------------------------------------------------

- 8 -

to the identity of such undisclosed principal as may be required by the Company
in order to comply with the foregoing.

14.                      Costs

14.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the acquisition of
the Shares shall be borne by the Subscriber.

15.                      Governing Law

15.1                    This Agreement is governed by the laws of the State of
Nevada.

16.                      Survival

16.1                    This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

17.                      Assignment

17.1                    This Agreement is not transferable or assignable.

18.                      Execution

18.1                    The Company shall be entitled to rely on delivery by
facsimile machine of an executed copy of this Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.

19.                      Severability

19.1                    The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

20.                      Entire Agreement

20.1                    Except as expressly provided in this Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

21.                      Notices

21.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page 11 and notices to the Company shall be directed
to the Company’s President at 2501 Lansdowne Ave, Saskatoon, Saskatchewan,
Canada, S7J 1H3.

--------------------------------------------------------------------------------

- 9 -

22.                      Counterparts

22.1                    This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date first above mentioned.

DELIVERY INSTRUCTIONS

1.

Delivery - please deliver the certificates to:

                    2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

       

(name)

       

(address)

    3.

The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.


  THE ART BROKERAGE, INC.   (Name of Subscriber – Please type or print)      
/s/ Donna Rose   Donna Rose   (Signature and, if applicable, Office)          
2245 N. Green Valley Pkwy, Ste. 429   (Address of Subscriber)          
Henderson, Nevada 89014   (City, State or Province, Postal Code of   Subscriber)
          U.S.A   (Country of Subscriber)


--------------------------------------------------------------------------------

- 10 -

A C C E P T A N C E

The above-mentioned Agreement in respect of the Shares is hereby accepted by
MAVERICK MINERALS CORPORATION

DATED at Saskatoon, the 24th day of September, 2009.

MAVERICK MINERALS CORPORATION

 

Per:   [sig.gif]
           Authorized Signatory

--------------------------------------------------------------------------------

SCHEDULE A

U.S. ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who has indicated an interest
in purchasing common shares of Maverick Minerals Corporation (the "Company").
The purpose of this Questionnaire is to assure the Company that each Subscriber
will meet the standards imposed by the Securities Act of 1933 (the “1933 Act”)
and an appropriate exemption from applicable state securities laws. The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination. This Questionnaire is not an offer of the shares or any
other securities of the Company in any state other than those specifically
authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of an exemption from registration in connection
with the sale of shares of the Company.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined in
Rule 501 of Regulation D promulgated under the 1933 Act, as indicated below:
(Please initial in the space provide those categories, if any, of an "Accredited
Investor" which the Subscriber satisfies):

_______ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US $5,000,000;

     



X              Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000;

     



X              Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

     



_______ Category 4

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of

A-1

--------------------------------------------------------------------------------


   

1934 (United States); an insurance company as defined in Section 2(13) of the
1933 Act; an investment company registered under the Investment Company Act of
1940 (United States) or a business development company as defined in Section
2(a)(48) of such Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self- directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

     



  _______ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



  _______  Category 6

A director or executive officer of the Company;

     



  _______ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act;

     



  _______ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber's status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

______________________________________________________________________________

A-2

--------------------------------------------------------------------------------

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
24th day of September, 2009.

If a Corporation, Partnership or Other Entity:   If an Individual:       THE ART
BROKERAGE, INC.     Print or Type Name of Entity   Signature       Donna Rose  
  Signature of Authorized Signatory   Print or Type Name       Corporation    
Type of Entity   Social Security/Tax I.D. Number             Contact
Number/Telephone   Jurisdiction of Incorporation

A-3

--------------------------------------------------------------------------------

CANADIAN ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the subscription.

The purpose of this Questionnaire is to assure Maverick Minerals Corporation
(the "Company") that the Subscriber will meet certain requirements of National
Instrument 45-106 – Prospectus and Registration Exemptions ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the subscription and the Subscriber is able to bear the economic
risk of loss arising from such transactions;

        2.

The Subscriber satisfies one or more of the categories of "accredited investor"
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):


[   ]

(a) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or Company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

   



[   ]

(b) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (a);

   



[   ]

(c) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

   



[   ]

(d) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

   



[   ]

(e) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

A-4

--------------------------------------------------------------------------------


[   ]

(f) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements; and

   



[   ]

(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting shares required by law are persons or
companies that are accredited investors.

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2009.

If an Individual:   If a Corporation, Partnership or Other Entity:              
THE ART BROKERAGE, INC.       Signature   Print or Type Name of Entity          
  Print or Type Name   Signature of Authorized Signatory           Corporation  
  Type of Entity

A-5

--------------------------------------------------------------------------------